                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


THOMAS LIBERT
697 West Pearl Street,
Seymour, Wisconsin 54165

               Plaintiff,                                    Case No.: 20-cv-1508

       v.                                                    JURY TRIAL DEMANDED

ZENTURE SOLUTIONS, LLC d/b/a
FOX VALLEY LAWN MOWING
126 North Speedway Lane, #D,
Kaukauna, Wisconsin 54130

               Defendant


                                          COMPLAINT


       COMES NOW Plaintiff, Thomas Libert, by his counsel, WALCHESKE & LUZI, LLC, as

and for a claim against Defendant, alleges and shows to the Court as follows:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because this

case involves federal questions under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.

§ 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C. §

1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws

(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.




         Case 1:20-cv-01508-WCG Filed 09/29/20 Page 1 of 10 Document 1
        3.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant resides and/or operates its business in the Eastern District of Wisconsin and the unlawful

employment practices of which Plaintiff complains occurred within the Eastern District of Wisconsin.

                                 PARTIES AND COVERAGE

        4.     Plaintiff, Thomas Libert, is an adult male resident of the State of Wisconsin with a

post office address of 697 West Pearl Street, Seymour, Wisconsin 54165.

        5.     Defendant, Zenture Solutions, LLC d/b/a Fox Valley Lawn Mowing, was, at all

material times herein, a commercial entity with a principal address of 126 North Speedway Lane,

#D, Kaukauna, Wisconsin 54130.

        6.     Defendant is a commercial landscaping company.

        7.     During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged “commerce,” as that term is defined under the

FLSA.

        8.     During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

        9.     During the relevant time periods as stated herein, Defendant’s annual dollar volume

of sales or business exceeded $500,000.

        10.    During the relevant time periods as stated herein, Defendant was an “employer” as

that term is defined under the FLSA and the WWPCL.

        11.    During the relevant time periods as stated herein, Plaintiff was “employed” by and/or

an “employee” of Defendant as these terms are defined under the FLSA and the WWPCL.

        12.    During the relevant time periods as stated herein, Plaintiff was engaged in commerce

or in the production of goods for commerce.




         Case 1:20-cv-01508-WCG Filed 09/29/20 Page 2 of 10 Document 1
                                GENERAL ALLEGATIONS

       13.    On approximately February 2, 2020, Defendant hired Plaintiff.

       14.    From approximately February 2, 2020 to August 26, 2020, Plaintiff performed

compensable work for Defendant, on Defendant’s behalf, and/or with Defendant’s knowledge in

the position of Foreman.

       15.    During Plaintiff’s employment with Defendant in the position of Foreman, Plaintiff

reported directly to Phil Golding, Owner/Operator.

       16.    During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Defendant compensated Plaintiff on a salaried basis.

       17.    During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Defendant’s established workweek for FLSA and/or WWPCL purposes

was Monday through Sunday.

       18.    During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Defendant compensated Plaintiff weekly via check.

       19.    During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff frequently worked in excess of forty (40) hours per workweek.

       20.    During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Defendant did not compensate Plaintiff with overtime pay during those

workweeks when he worked in excess of forty (40) hours.

       21.    On or about August 26, 2020, Plaintiff’s employment with Defendant ended.

       22.    During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff performed non-exempt job duties under the FLSA and WWPCL

in his position of Foreman.




         Case 1:20-cv-01508-WCG Filed 09/29/20 Page 3 of 10 Document 1
       23.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Defendant’s compensation classification of Plaintiff was “exempt” for

purposes of the FLSA and WWPCL. However, in practice during this time period, Plaintiff was a

non-exempt employee under the FLSA and WWPCL.

       24.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff’s primary job duty was performing physical or manual labor.

       25.     On a daily basis during Plaintiff’s employment with Defendant from approximately

February 2, 2020 to August 26, 2020, Plaintiff spent the vast majority of his work days performing

the following duties and/or tasks, amongst others: physically or manually loading and unloading

materials needed to complete landscaping duties; physically or manually plowing (or performing

other snow removal related activities) customer’s lots, sidewalks, or driveways; physically or

manually mowing the lawns of customers; physically or manually repairing or maintaining

equipment needed to perform snow removal or lawn mowing duties; physically driving to and

from customer’s locations to perform landscaping duties; and physically running errands or

making deliveries.

       26.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff did not primarily perform his job duties in an office setting.

       27.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff’s primary job duty was not management of Defendant’s

enterprise, general business operation, or a department or division of Defendant.

       28.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff performed his job duties at the direction of Defendant: he was




         Case 1:20-cv-01508-WCG Filed 09/29/20 Page 4 of 10 Document 1
given specific instructions as to how to perform his job duties and/or he performed his job duties

within the prescribed procedures and/or limits established by Defendant.

        29.      During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff did not customarily and regularly exercise discretion or

independent judgment in the performance of his job duties.

        30.      During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff did not, in the performance of his job duties, customarily or

regularly compare or evaluate possible courses of conduct, and Plaintiff did not customarily or

regularly act or make decisions regarding matters of significance after considering various

possibilities.

        31.      During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff did not, in the performance of his job duties, customarily or

regularly have the authority to make an independent choice, free from immediate direction or

supervision, or to waive or deviate from Defendant’s established policies and/or procedures

without Defendant’s prior approval.

        32.      During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff’s job duties did not require advanced knowledge, prolonged or

specialized intellectual instruction, or invention, imagination, originality, or talent.

        33.      During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff’s job duties did not require him to perform specialized or

technical work and did not require him to have special training, experience, and/or knowledge.




          Case 1:20-cv-01508-WCG Filed 09/29/20 Page 5 of 10 Document 1
       34.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff did not customarily or regularly spend the majority of his hours

worked each workweek making sales directly to Defendant’s customers.

       35.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Defendant did not keep or maintain records of Plaintiff’s actual hours

worked each workweek.

       36.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff was not a highly compensated employee.

       37.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff was not a commissioned employee.

       38.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff’s paychecks did not properly or lawfully compensate him for

all hours worked in a workweek.

       39.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff’s paychecks did not properly or lawfully compensate him for

all hours worked in a workweek at the proper, lawful, and/or correct overtime rate of pay for hours

worked in excess of forty (40) in a workweek.

       40.     Defendant knew or should have known that Plaintiff must be compensated for all

hours worked (and for all hours Defendant suffered or permitted him to work) in a workweek

(including but not limited to at the proper, lawful, and/or correct overtime rate of pay) in

accordance with the FLSA and WWPCL.




         Case 1:20-cv-01508-WCG Filed 09/29/20 Page 6 of 10 Document 1
         41.   Defendant had a statutory duty to comply with the FLSA and WWPCL and to

remedy FLSA and WWPCL violations of which it was aware and/or of which it should have been

aware.

         42.   Defendant owes Plaintiff earned and unpaid wages for work performed during

Plaintiff’s employment with Defendant for which Plaintiff was not properly and lawfully

compensated, plus an equal amount for liquidated damages, in an amount to be determined.

                    FIRST CAUSE OF ACTION – FLSA VIOLATIONS
                      (OVERTIME PAY – MISCLASSIFICATION)

         43.   Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

         44.   Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

         45.   At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

         46.   During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 26, 2020, Plaintiff primarily performed non-exempt job duties in each workweek

while he was employed by Defendant and, thus, was legally entitled to overtime pay for all hours

worked beyond forty (40) in a workweek.

         47.   Defendant intentionally violated the FLSA by failing to compensate Plaintiff with

overtime premium pay for each hour worked in excess of forty (40) hours in a workweek.

         48.   Defendant’s failure to properly and legally compensate Plaintiff for all compensable

work performed was willfully perpetrated. Defendant has neither acted in good faith nor with




          Case 1:20-cv-01508-WCG Filed 09/29/20 Page 7 of 10 Document 1
reasonable grounds to believe that its actions and omissions were not a violation of the FLSA, and

as a result thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid overtime wages as described above pursuant to Section 216(b) of

the FLSA. Alternatively, should the Court find that Defendant acted reasonably and with good

faith in failing to pay overtime wages, Plaintiff is entitled to an award of pre-judgment interest at

the applicable legal rate.

       49.      As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld from Plaintiff by Defendant.

       50.      Plaintiff is entitled to damages equal to the overtime compensation due and owing

to him within the three (3) years preceding the date of filing of this Complaint, ECF No. 1, plus

periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA and otherwise engaged in wrongful

conduct that prevented Plaintiff from asserting his claims against Defendant.

       51.      Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action for

unpaid wages.

                   SECOND CAUSE OF ACTION – WWPCL VIOLATIONS
                       (OVERTIME PAY – MISCLASSIFICATION)

       52.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       53.      At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).




         Case 1:20-cv-01508-WCG Filed 09/29/20 Page 8 of 10 Document 1
       54.     At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       55.     At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       56.     At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for these

activities, including at an overtime rate of pay and at a previously agreed-upon rate of pay.

       57.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 2, 2020, Plaintiff primarily performed non-exempt job duties in each workweek

and, thus, was legally entitled to overtime pay for all hours worked beyond forty (40) in a

workweek.

       58.     During Plaintiff’s employment with Defendant from approximately February 2,

2020 to August 2, 2020, Plaintiff worked hours in excess of forty (40) per workweek for which he

was not compensated with overtime premium pay in accordance with the WWPCL.

       59.     The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       60.     As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.




         Case 1:20-cv-01508-WCG Filed 09/29/20 Page 9 of 10 Document 1
      61.      Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant pursuant to the WWPCL.



      WHEREFORE, Plaintiff respectfully requests that this Court:

      1. Order Defendant to make Plaintiff whole by providing reimbursement for unpaid

            overtime wages, for pre-judgment and post-judgment interest, and for all times spent

            performing compensable work for which Plaintiff was not properly paid as provided

            under the FLSA and WWPCL;

      2. Grant to Plaintiff liquidated damages against Defendant;

      3. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statutes; and

      4. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

      PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.


      Dated this 29th day of September, 2020


                                              WALCHESKE & LUZI, LLC
                                              Counsel for Plaintiff

                                              s/ Matthew J. Tobin______
                                              James A. Walcheske, State Bar No. 1065635
                                              Scott S. Luzi, State Bar No. 1067405
                                              Matthew J. Tobin, State Bar No. 1097545
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
Email: jwalcheske@walcheskeluzi.com
Email: sluzi@walcheskeluzi.com
Email: mtobin@walcheskeluzi.com




       Case 1:20-cv-01508-WCG Filed 09/29/20 Page 10 of 10 Document 1
